 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
 7
     UNITED STATES OF AMERICA,                              Case No. 2:15-cr-00003-RFB-PAL
 8
                    Plaintiff,                              ORDER
 9          v.
10
     GINO BRIAN CICOTTI,
11
                    Defendant.
12
13          Before the Court is the Defendant Gino Brian Cicotti’s request for an order for
14   recommendation to the Residential Drug Abuse Program (RDAP). (ECF no. 52). The Court
15   sentenced Gino Brian Cicotti (Herein after as “Mr. Cicotti”) on December 14, 2017, to a term of
16   sixty months custody with lifetime supervision with special conditions of supervision. The Court

17   finds that, based upon representations made in Mr. Cicotti’s motion that he has completed the
     Non-Residential Drug Program and that Mr. Cicotti would benefit from Court’s recommendation
18
     to the Residential Drug Abuse Program (RDAP), good cause exists to grant his motion.
19
            Moreover, in reviewing the overall record in this case, the Court finds that Mr. Cicotti is
20
     a very good candidate for RDAP as his rehabilitation was and is a consideration of the Court
21
     regarding his sentence. The Court will also be tailoring his supervise release conditions upon his
22   release based upon the programming he completes while incarcerated. RDAP will provide Mr.
23   Cicotti with a strong foundation for successfully transitioning back into the community.
24   ///
25   ///

26   ///
 1          Therefore,
 2          IT IS ORDERED that Mr. Cicotti’s Motion for Recommendation is GRANTED. (ECF

 3   no. 52). The Court makes the strong recommendation that the Bureau of Prisons allow Mr. Cicotti
     the opportunity to participate in the Residential Drug Abuse Program (RDAP).
 4
 5          DATED this 30th day of May, 2019.
 6
 7                                                       _______________________________
                                                         RICHARD F. BOULWARE, II
 8                                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
